Citation Nr: 0533221	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1963 to April 
1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in October 2003.  


FINDING OF FACT

The veteran's low back disability, including degenerative 
disc disease, was not manifested during his active service or 
for many years thereafter, nor is any current low back 
disability otherwise related to such service or to any injury 
during service.


CONCLUSION OF LAW

Low back disability, including degenerative disc disease, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
July 2002 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2002, which was prior to the 
November 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private medical records.  As in 
this case, where there is no showing of an injury in service 
or a link between the veteran's current disability and his 
active service, a VA medical examination is not necessary. 
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for low back 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A November 1965 service treatment record indicates that the 
veteran suffered from a sore back.  Further, a February 1966 
service treatment record states that the veteran complained 
of a chronic backache.  However, the veteran's March 1967 
service exam prior to discharge showed that the spine was 
clinically evaluated as normal.  At that time the veteran 
expressly denied having recurrent back pain.  Further, the 
veteran signed a statement that there had been no changes 
since his previous service exam, which according to the 
record was in April 1964.  The veteran claims that there are 
additional treatment records concerning instances of low back 
pain while in service.  However, the service treatment 
records cover the entire period that the veteran was in 
service and there is nothing in the record to indicate that 
the service records are incomplete.

The post service medical evidence of record consists of 
treatment records from private practitioners from August 1992 
to March 1995 and treatment records from July 1996 to June 
2002 from the Texas Department of Criminal Justice (TDCJ).  
The treatment records from August 1992 to March 1995 do not 
show any evidence of low back disability.  The first 
pertinent medical evidence of record are TDCJ treatment 
records that show complaints of low back pain beginning in 
March 1997. A July 1998 x-ray, however, showed no recent 
fracture or acute pathology could be identified and heights 
of the vertebral bodies and disc spaces were maintained.  
Nevertheless, an October 2000 lumbar spine x-ray showed that 
the veteran had degenerative disc disease at L5-S1.  None of 
the medical evidence of record gives an opinion as to the 
etiology of the veteran's current low back disability.  

The veteran claims that his current low back disability is 
caused by several occurrences of injury to his back that 
happened while in the service and that he has suffered from 
back pain since then.  Service medical records do support his 
assertions of episodes of low back pain during service.  
However, the preponderance of the competent evidence is 
against a finding that the inservice complaints and symptoms 
were manifestations of chronic disability.  Instead, the 
medical evidence shows that the inservice back symptoms were 
acute in nature and had resolved by the time of the veteran's 
discharge from service.  This is supported by the finding of 
a clinically normal spine by military medical personnel at 
the March 1967 discharge examination.  This is significant 
because it shows that in the opinion of medically trained 
individuals, the spine was clinically normal at that time.  
The Board believes that it is also significant that the 
veteran expressly denied having, or having had, recurrent 
back pain at the time of the March 67 examination.  His 
current assertions that he has suffered back pain ever since 
the back complaints earlier in service are therefore 
inconsistent with his statement to medical personnel at the 
March 1967 examination. 

With regard to post-service evidence, the Board believes it 
significant that medical records prior to 1997 do not appear 
to document any back complaints, except for complaints 
related to the cervical spine apparently associated with a 
1995 motor vehicle accident.  In other words, the record 
shows that it was 30 years from the date of discharge until 
the first post service treatment record for low back 
complaints, so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for low back disability is not warranted.  
The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


